Name: 95/192/EC: Commission Decision of 29 May 1995 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3206/94 establishing, for 1995, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: 1995-06-03

 Avis juridique important|31995D019295/192/EC: Commission Decision of 29 May 1995 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3206/94 establishing, for 1995, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres Official Journal L 123 , 03/06/1995 P. 0026 - 0027COMMISSION DECISION of 29 May 1995 amending the information contained in the list in the Annex to Commission Regulation (EC) No 3206/94 establishing, for 1995, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres (95/192/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3919/92 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres (3), as amended by Regulation (EC) No 3407/93 (4), and in particular Article 2 thereof, Whereas Commission Regulation (EC) No 3206/94 (5) establishes, for 1995, the list of vessels exceeding eight metres overall which are permitted to fish for sole within certain areas of the Community using beam trawls of an aggregate length exceeding nine metres as provided in Article 9 (3) (c) of Regulation (EEC) No 3094/86; Whereas the authorities of the Member States concerned have applied for the information in the list provided for in Article 9 (3) (c) of Regulation (EEC) No 3094/86 to be amended; whereas the said authorities have provided all the information supporting their applications pursuant to Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements and whereas, therefore, the information in the list annexed to the Regulation should be amended, HAS ADOPTED THIS DECISION: Article 1 The information in the list annexed to Regulation (EC) No 3206/94 is amended as shown in the Annex hereto. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 May 1995. For the Commission Emma BONINO Member of the Commission ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >START OF GRAPHIC>A. Datos que se retiran de la lista - Oplysninger, der skal slettes i listen - Aus der Liste herauszunehmende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ aeÃ ©Ã ¡Ã £Ã ±UEoeÃ ¯Ã ­Ã ´Ã ¡Ã © Ã ¡Ã °ue Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be deleted from the list - Renseignements Ã retirer de la liste - Dati da togliere dall'elenco - Inlichtingen te schrappen uit de lijst - InformaÃ §Ã µes a retirar da lista - Luettelosta poistettavat tiedot - Uppgifter som skall tas bort fraan foerteckningen 1 2 3 4 5 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã AAÃ Ã Ã Ã Ã Ã  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND CUX 15 Paloma DJET Cuxhaven 74 NC 306 Michiel DFOL Cuxhaven 220 ST 17 Tina I DLYX Toenning 165 B. Datos que se aÃ ±aden a la lista - Oplysninger, der skal anfoeres i listen - In die Liste hinzuzufuegende Angaben - Ã Ã ´Ã ¯Ã ©Ã ·aassÃ ¡ Ã °Ã ¯Ã µ Ã °Ã ±Ã ¯Ã ³Ã ´ssÃ ¨aaÃ ­Ã ´Ã ¡Ã © Ã ³Ã ´Ã ¯Ã ­ Ã ªÃ ¡Ã ´UEÃ «Ã ¯Ã £Ã ¯ - Information to be added to the list - Renseignements Ã ajouter Ã la liste - Dati da aggiungere all'elenco - Inlichtingen toe te voegen aan de lijst - InformaÃ §Ã µes a aditar Ã lista - Luetteloon lisaettaevaet tiedot - Uppgifter som skall laeggas till i foerteckningen 1 2 3 4 5 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã AAÃ Ã Ã Ã Ã Ã  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA / SAKSA / TYSKLAND BUES 15 Paloma DJET Buesum 74 SC 37 Michiel DFOL Buesum 220 SH 3 Stella Polaris DMJZ Heiligenhafen 220 SH 9 Glaube DMIY Heiligenhafen 220 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã Ã Ã ÃÃ AAÃ  / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS / ALANKOMAAT / NEDERLAENDERNA HA 1 Vera Harlingen 160 >END OF GRAPHIC>